FILED
                           NOT FOR PUBLICATION
                                                                             JUN 27 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: JACQUIE CHANDLER,                         No. 14-60036

              Debtor,                            BAP No. 14-1014


JACQUIE CHANDLER,                                MEMORANDUM*

              Appellant,

 v.

DEUTSCHE BANK NATIONAL TRUST
COMPANY,

              Appellee.


                          Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
             Kirscher, Jury, and Taylor, Bankruptcy Judges, Presiding

                             Submitted May 9, 2016**
                             San Francisco, California

Before: WARDLAW, PAEZ, and BEA, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jacquie Chandler, a Chapter 11 debtor, appeals the Bankruptcy Appellate

Panel’s (“BAP”) order awarding attorney’s fees to Deutsche Bank National Trust

Co. (“Deutsche”) and denying her motion for reconsideration. We have

jurisdiction under 28 U.S.C. § 158(d)(1). We affirm.

      1.     The BAP did not abuse its discretion in awarding Deutsche attorney’s

fees and costs under Federal Rule of Bankruptcy Procedure 8020(a). Rule 8020(a)

provides: “[i]f the district court or BAP determines that an appeal is frivolous, it

may, after a separately filed motion or notice from the court and reasonable

opportunity to respond, award just damages and single or double costs to the

appellee.” Fed. R. Bankr. P. 8020(a). “An appeal is frivolous if the results are

obvious, or the arguments of error are wholly without merit.” George v. City of

Morro Bay (In re George), 322 F.3d 586, 591 (9th Cir. 2003) (order) (per curiam)

(quotation marks omitted). Chandler had no legitimate basis to assert a claim to

the property at issue during her Chapter 11 proceedings after multiple courts had

determined that the foreclosure sale of this property was proper. As a result, the

bankruptcy court was plainly correct to find that Chandler’s claim regarding the

validity of the foreclosure sale was “barred by res judicata” and to grant Deutsche

relief from an automatic stay of its proceedings against Chandler. Chandler’s

arguments to the BIA were “wholly without merit” and therefore frivolous. Id.


                                          -2-
       2.     Chandler waived the issue whether the BAP’s award of attorney’s fees

and costs was excessive by failing to raise it with the BAP. “Absent exceptional

circumstances, issues not raised before the BAP are waived.” Burnett v. Resurgent

Capital Servs. (In re Burnett), 435 F.3d 971, 975–76 (9th Cir. 2006). Chandler has

not identified any exceptional circumstances that justify her failure to challenge the

amount of fees and costs awarded to Deutsche. Therefore, Chandler has waived

this issue.

       AFFIRMED.




                                          -3-